Citation Nr: 9900520	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  98-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active honorable service from July 1964 to 
October 1966; from November 1966 to August 1970; and from 
January 1971 to March 1975.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a May 1997 rating action in which the veteran was granted 
service connection for PTSD and was assigned a 10 percent 
disability evaluation.  The veteran disagreed with the 
disability rating he had been assigned, in a written 
statement received at the RO in June 1997.  A statement of 
the case was issued in July 1997, and the appeal was 
perfected when the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans Appeals) to the RO in February 1998.  

REMAND

A review of the record reflects that, on the VA Form 9 
submitted by the veteran in February 1998, he requested a 
hearing before a Member of the Board at his local VA office.  
Shortly thereafter, the RO wrote to the veteran and advised 
that the hearing he had requested might be subject to a 
delay, due to limitations in personnel and resources.  He was 
given the opportunity to select other available options which 
would permit him to provide sworn testimony.  He opted to 
appear at a hearing conducted by a hearing officer at the RO.  
This took place in April 1998.

In August 1998, the veteran submitted a VA Form 1-9, (the 
predecessor to the VA Form 9), and requested to appear at yet 
another hearing at the RO.  It appears that no action was 
taken with respect to that request, and the case was 
forwarded to the Board in Washington, DC.  In December 1998, 
the Board wrote to the veteran, with a copy of the letter to 
his representative, seeking clarification as to whether he 
desired to appear at a hearing before a Board Member (either 
in Washington or at the RO), or before regional office 
personnel, or whether he no longer desired a hearing.  Later 
that month, the Board received the veterans response, in 
which he specifically expressed a desire to appear at a 
hearing before a Board Member at the regional office.  Under 
these circumstances, this case is remanded for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO as soon as practicable.  

No action is required of the appellant until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
